Citation Nr: 1422717	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to recognition as the surviving spouse of the decedent for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to recognition as the surviving spouse of the decedent for VA purposes.


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The decedent in this case served on active duty from May 1945 to April 1946.  In February 1953, the Chairman for the Central Committee on Waivers and Forfeitures found that the decedent had forfeited all rights, claims, and benefits due to his being found guilty of rendering assistance to an enemy of the United States or of its allies and knowingly filing a false statement concerning his claim for benefits.  He died in March 1982. The appellant in this case seeks recognition as his surviving spouse for VA purposes. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In a March 2014 letter, the Board advised the appellant that Alfonso V. Combong, Jr., Esquire, the attorney that she had appointed to represent her in her claim, was not accredited to represent claimants before VA.  She was offered the opportunity to appoint an accredited Veterans Service Organization or a qualified private attorney or agent.  She was also advised that she had the option of appointing Mr. Combong as an unaccredited individual or representing herself.  She was further advised that unless she responded within 30 days, the Board would presume that she wished to proceed pro se.  As no response has been received from the appellant regarding this matter, the Board will proceed with adjudication of the appeal under the presumption that she wishes to represent herself.


FINDINGS OF FACT

1.  In a final March 1985 decision, the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes on the basis that at the time of her marriage to the decedent in February 1979, she had knowledge of a legal impediment to their marriage; i.e., that a pre-existing marriage was still valid.  

2.  Since the Board's 1985 decision, the appellant has submitted numerous requests to reopen her claim.  The RO has consistently denied these requests, the last request being denied in September/October 2005.  In December 2007, the appellant again requested recognition as the surviving spouse of the decedent for purposes of entitlement to VA benefits. 

3.  Evidence received since the final RO decision includes documents, when presumed credible, indicate that there was no valid marriage between the decedent and S.D. at the time the appellant and decedent were married. 

4.  At the time that the appellant and the decedent were married in February 1979, the decedent had a pre-existing marriage which had not been terminated by reason of divorce or death, and the appellant was not unaware of this legal impediment to marry.   


CONCLUSION OF LAW

1.  The March 1985 Board decision denying the appellant's claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes is final.  38 U.S.C.A. § 4004 (b) (West 1982); 38 C.F.R. §§ 19.104 (1985).  The September/October 2005 decisions denying the appellant's request to reopen the appellant's claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes are also final.  38 U.S.C. § 7104(b), 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the September/October RO decision, and criteria to reopen the claim of entitlement to recognition as the surviving spouse of the decedent for VA purposes have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for recognition as the surviving spouse of the decedent for VA purposes have not been met.  38 U.S.C.A. §§ 101, 1304, 1310, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. In an April 2010 letter, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the March 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record reveals no indication that there is available evidence relevant to the claim which has not yet been obtained.  The appellant has not argued otherwise.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.

In general, decisions of the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The term "surviving spouse" is defined in pertinent part as a person of the opposite sex who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

Proof of marriage may be established by various means, including a copy or abstract of the public record of marriage or an original certificate of marriage, affidavits or certified statements of two or more eyewitnesses to the ceremony, or other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a). 

In jurisdictions where marriages other than by ceremony are recognized, including common law marriages, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Id.  

Where an attempted marriage is invalid by reason of legal impediment, an attempted marriage may nevertheless be "deemed valid" if certain requirements are met.  Generally, such an attempted marriage will be "deemed valid" if:  (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the Veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).

The record shows that the decedent and S.D. were legally married in November 1945.  Benjamin P. Aragones, Parish Priest, certified that he married the couple at Philippine Independent Church in Belison.  The decedent died in March 1982.  In April 1982, the appellant submitted a claim for VA death benefits as the surviving spouse of the decedent.  In support of her claim, the appellant submitted a Marriage Contract indicating that she and the decedent were married in February 1979.  

A field examination was conducted to determine whether the decedent's marriage to the appellant on February 
[redacted], 1979 may be deemed valid.  A Report of Field Examination dated in November 1982 states, "While [the appellant] was found to be truthful in most of her statements, she appeared to be wit[h]holding vital information[] regarding her knowledge about the true and real status of the veteran when they started living together as husband and wife.  She also appeared to be knowledgeable enough to realize that the marriage between the veteran and S[] D was still existing and valid when she married the veteran in 1979.  In her deposition, the appellant was asked if she knew S.D. and when for the first time had she had come to know her.  The appellant stated, "Yes, I know her as the wife of the veteran ... I came to know her in 1972 when we came to live here, I met her in the house of 
[redacted], and the latter pointed to her as the wife of the veteran and we were introduced to each other."  The appellant was asked why she married in 1979 if she knew already as far back as 1972 that the veteran was still married to S.D..  She stated, "He was the one who insisted that he should marry me because as far as he was concerned he was a bachelor, so I agreed to the marriage."  

Based on all the evidence at that time, in a March 1985 decision, the Board determined that, as a matter of law, the appellant was not entitled to recognition as the surviving spouse of the decedent for VA purposes as at the time of her marriage to the decedent in February 1979, she had knowledge of a legal impediment to their marriage.

In this appeal, the appellant seeks to reopen her claim for recognition as the surviving spouse of the decedent for purposes of entitlement to VA benefits.  The additional evidence received in connection with this claim which was not of record at the time of the September/October 2005 denial includes letters from the Office of the Civil Registrar General, a sworn affidavit of the decedent's sister, a certification from the Iglesia Filipina Independiente (Philippine Independent Church), an affidavit by the eldest son of S.D., and the appellant's statements. 

The certification from the Iglesia Filipina Independiente (Philippine Independent Church) states that no marriage occurred at that church between the decedent and S.D. between March 31, 1943 and November 18, 1945.  

A letter from the Office of the Civil Registrar notes that the records of marriages filed in the archives of that office include those which were registered from 1946 to the present but that the records of marriages during the period 1901 to 1945 were destroyed by World War II.  Also noted was the fact that for every registered marriage, the Office of the Civil Registrar submits a copy of the Certificate of Marriage to the Office of the Civil Registrar General, National Statistics Office.  The letters from the Office of the Civil Registrar General note that the office did not have a record of death of S.D. in June 1996, and that S.D. did not appear in the National Indices of Marriages.  

In a sworn affidavit, the decedent's sister stated she was not aware that the decedent was legally married to S.D. sometime in 1945 because during those years from 1941 until 1945, the World War II was still going on in some parts of the country and in the province of Antique, peace and order had not been restored and both the government and religious functionaries were still in disarray.  

In his affidavit, the son of S.D. states that his mother died in June 1996, that she had been living with another man even before his father died in March 1982, and that she confided to him that she and the decedent were not legally married because the decedent was already legally married to another woman with whom he had three children.  
 
The recently-submitted evidence is certainly new and was not before VA when the appellant's claim was last considered in September/October 2005.  Given the applicable legal criteria, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that there was no valid marriage between the decedent and S.D. at that time that the appellant and decedent were married.  Presuming the credibility of evidence, such evidence raises a reasonable possibility of substantiating the claim.  This evidence is, therefore, new and material; and the claim is reopened.

The Board will now turn to the merits of the claim.  Review of the notice documents and the statement and supplemental statement of the case reveals that information and adjudication as to the merits was essentially conducted.  Moreover the appellant has been informed of the information needed to substantiate her claim.  As such, the Board may address the merits without prejudice to the appellant.

Turning to the merits of the claim, the Board notes that the Justus presumption of credibility does not attach after a claim has been reopened.  Rather, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

The Board finds that the most probative evidence clearly establishes that the decedent and S.D. were legally married in November 1945.  In August 1946, the decedent signed a declaration as to marital status indicating that he and S.D. were married in March 1943.  Of record is a marriage contract signed by the parish priest of Philippine Independent Church and the church seal.  Also of record are baptism records signed the same parish priest who signed the contract of marriage.  

Such contemporary evidence outweighs evidence received more than 60 years later when the two parties to the marriage are deceased.  

The appellant's main contention has always been that she had no knowledge of any impediments to a valid marriage between her and the decedent.  In fact, she noted that where she and the decedent were married was very far away from the decedent's hometown.  

At the November 1982 field examination, the examiner spoke with S.D., the appellant, the decedent's first cousin, the decedent's son with S.D., the decedent's half-sister, 
[redacted], and four neighbors.  All persons questioned, except for the appellant, noted that S.D. was the decedent's first wife and knew about the decedent's relationship with the appellant.  

In S.D.'s deposition, she stated that the appellant knew that she was the wife of the decedent, that the appellant used to look for the decedent at his sister's house, and that she was sure that they had told her.  S.D. stated that she only learned of the appellant when the appellant "came here to stay ... I think around 1978 ..."  S.D. stated that the first time she saw the appellant was at 
[redacted] house.  

In the appellant's deposition, she stated that she and the decedent were married in 1979 and had three children.  The appellant stated that she first met the decedent in 1972 and that she agreed to live with him in in 1972 and that he married her in 1979.  When asked if she suspected that he was married when he did not marry her immediately, she said she did suspect and that she was pleading with him to marry her for the sake of his children.  The appellant stated that the decedent's sisters did not tell her that he was a married man.  The appellant stated that she first came to know S.D. in 1972 when she and the decedent "came to live here, I met her in the house of 
[redacted] ... and the latter pointed to her as the wife of the [decedent] and we were introduced to each other. ... I asked [the decedent] and he told me that they have been separated from each other for 20 years and so I let him cho[o]se if he prefers his first wife or me, and he told me that he prefers me because we have small kids.  ... He told me that his marriage to S[. D.] was just a make believe marriage and not duly registered as it happened during the Japanese occupation.    

The examiner noted that the appellant, while found to be truthful in most of her statements, appeared to be withholding vital information regarding her knowledge about the true and real status of the decedent when they started living together as husband and wife.  The examiner noted that she appeared to be knowledgeable enough to realize that the marriage between the decedent and S.D. was still existing and valid when she married in 1979.   

The Board takes note of the inconsistencies in the statements made by the decedent's sister, 
[redacted].  In November 1982, the decedent's sister, 
[redacted] told the examiner that it was she who pointed to S.D. as the decedent's first wife when S.D. and the appellant accidentally showed up at her house.  However, in her affidavit she stated that it was her house where S.D. and the appellant met where the appellant was wrongly informed that S.D. was the wife of the decedent and that she only learned this misleading information later on.     

Thus, the evidence obtained at the time of the May 1985 Board decision indicates that the decedent and S.D. were validly married, that the appellant was informed of this marriage by the decedent's sister sometime prior to 1979.

The appellant now contends that she and the decedent were married in a civil ceremony in 1972, that the February 1979 ceremony was a solemnization of an already existing marriage, and that she could not have known of the decedent's first marriage because she and the decedent lived a long way away from his hometown.   In support of her claim, she has submitted statements by friends attesting to the fact that they knew that the appellant and decedent married twice, the first before a Judge in February 1972 and the second time in 1979 by a Catholic priest.  In February 1984, the appellant stated that she tried to secure a certified copy of her civil married but it could not be located.  

There are, however, inconsistencies regarding a first marriage in 1972.  The record contains affidavits in which the affiants, including the appellant herself, attest that the appellant and decedent lived together since 1972 without the benefit of legal marriage, that the appellant and the decedent had three children, and that in February 1979, they got married.  Due in great part to the inconsistent statements of the appellant regarding whether she and the decedent entered into a civil marriage or lived together without the benefit of marriage coupled with the lack of any official document regarding such civil marriage, the Board finds that the evidence indicates that the prior to February 1979, the appellant and the decedent did, in fact, live together without the benefit of marriage.

After carefully considering the evidence of record, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  The Board finds that the most probative evidence clearly establishes that the appellant and the Veteran were married in February 1979 and that sometime prior to this marriage, the appellant learned that the decedent was married to S.D..  

In this case, the Board finds that appellant's attempted marriage to the decedent was invalid by reasons of a legal impediment and the appellant entered into the marriage with knowledge of the impediment.  

Under these circumstances, the competent evidence necessitates the denial of the appellant's claim for recognition as the decedent's surviving spouse.  By all indication, at the time the appellant and the decedent were parties to a marriage in February 1979, the decedent's first marriage was valid and had not been terminated.  Under the law of the jurisdiction where the parties' February 1979 marriage ceremony took place, Philippine law, the decedent was legally not free to remarry.  Since the parties' February 1979 marriage would not be recognized under Philippine law, it likewise would not be binding for VA purposes.  Further, the weight of the evidence indicates that at the time of the February 1979 married, the appellant was aware of the legal impediment of the decedent's first marriage.  With this knowledge of the legal impediment to marry, it cannot be said that the appellant agreed to what she unwittingly believed was a valid marriage to the Veteran.

In summary, the appellant's marriage to the decedent for VA benefits purposes cannot be recognized.  The Board is sympathetic to the appellant's contentions raised in this case, but is bound to apply the governing law on this issue.  See 38 U.S.C.A. § 7104(c).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
  


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received and the claim for recognition of the appellant as a surviving spouse for VA benefits has been reopened.  The appeal is allowed to this extent.

Entitlement to recognition as the surviving spouse of the decedent for VA purposes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


